DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. U.S. Patent No. 7,038,588 view of Li U.S. Pub. No. 2020/0201545.  
Re: claim 1, Boone teaches 
1. (Currently Amended) A display device of a medical treatment apparatus, for displaying various parameters at least containing a quantity of patient-related treatment parameters and a quantity of clinic-related CIS parameters, the display device comprising: (“The illustrative patient care device 44’ is an infant thermal support device… Device 44’ also includes a computer support 116 and a computer 48’ coupled to support 116 as shown in Figs. 5-8.  Computer 48’ is configured to receive patient point-of-care data from the patient supported on device 44’ and from device 44’ itself.  Computer 48’ has a display screen 118 on which the patient-point-of-care data is displayed in various combinations dependent upon commands received by computer 48’ from a user… Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive end expiratory pressure (PEEP)… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 17, lines 46-48, col. 18, lines 46-53, col. 23, lines 57-63, col. 31, lines 43-49, Figs. 9, 19)

exactly one display; and at least one input unit comprising at least one of a touchscreen, a keyboard, or mouse, the at least one input unit  adapted to individually modify at least the quantity of patient-related treatment parameters and the quantity of clinic-related CIS parameters, (“… when it is stated… that a user “selects” or “highlights” a button or icon… Selection of such graphical or textual images may be accomplished, for example, by moving a computer mouse to cause a cursor to overlap a portion of the image to be selected and then clicking… a button on the computer mouse; by using left, right, up, and down arrow key on a computer keyboard to highlight various images and then pressing and “Enter” key of the keyboard when the desired image is highlighted;… and, if the computer screen is a touch screen, touching the portion of the touch screen having the desired image.… If a user selects button 236, then the user has the option of changing the types of data, the formatting of the data, and the arrangement of the windows containing the data that appears on the screen that the user is currently viewing.  For example if the user selects button 236 while viewing Default screen 186, then the user is able to change the information that appears on screen 186 in the desired manner.  Thus it is within the scope of this disclosure to customize the data appearing on each of the screens described herein… E-mail screen 286 has an e-mail window 296 that replaces the vital signs window 196 of screens 242, 260.  However, the user is still able to view vital signs data on the screen 286 in substantially realtime, because image window 190 is replaced with an auxiliary vital signs window 290 containing the vital signs information, but in a tabular format instead of a graphical format.”; Boone, col. 23, lines 11-32, col. 24, lines 51-60, col. 26, lines 36-42, Figs. 12-13)
The input unit includes a touch screen, keyboard and/or mouse.  Figs. 12 illustrates that window 196 of screen 260 displays real time vital signs in a graphical format.  Fig. 13 illustrates that when the user selects e-mail button 252, the email window replaces the vital signs graphs in window 196.  But, the real time vital signs (patient related treatment parameters) can still be seen in window 290, in a tabular format instead of a graphical format.  By selecting the email button (at least one input unit), the user has changed the location and the format of the real time vital signs data (at least one input unit adapted to individually modify the quantity of patient related treatment parameters).  
(“If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient… A scroll icon 436 is provided alongside tables 430, 432, if needed, to permit the user to scroll through all the entries appearing in tables 430, 432.”; Boone, col. 31, lines 43-49, col. 32. lines 11-14, Fig. 19)
Fig. 19 illustrates that window 198 includes intake table 430 and output table 432 (clinic related CIS parameters).  A scroll icon 436 is provided for the user to scroll through all of the entries appearing in the tables 430, 432.  Using the scroll icon (at least one input unit) to scroll through the data modifies which data can be seen in the tables at a given 
the exactly one display comprising a display area virtually divided into a first display panel and a second display panel, the first display panel having larger dimensions than the second display panel, (“… a Default screen 186 appears on display screen 118 as shown, for example, in Fig. 9.  Screen 186 appears as a “split screen” display with various type of data appearing in associated windows of the spit screen.”; Boone, col. 23, lines 33-40], Figs. 9 and 19) 
Fig. 19 illustrates that the display screen (exactly one display) has been virtually divided into plural windows (display panels), which include window 198 (first display panel) and window 194 (second display panel), where window 198 (first display panel) is larger than window 194 (second display).
Boone and Li teach the exactly one display switchable between at least two pre-set display configurations comprising: (1) a treatment configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the first display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the second display panel and (2) a CIS configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the second display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the first display panel, (“… a Default screen 186 appears on display screen 118 as shown, for example, in Fig. 9.  Screen 186 appears as a “split screen” display with various types of data appearing in associated windows of the split screen… Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive and expiratory pressure (PEEP)… If a user selects button 236, then the user has the option of changing the types of data, the formatting of the data, and the arrangement of the windows containing the data that appears on the screen that the user is currently viewing.  For example if the user selects button 236 while viewing Default screen 186, then the user is able to change the information that appears on screen 186 in the desired manner.  Thus it is within the scope of this disclosure to customize the data appearing on each of the screens described herein… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 23, lines 33-40, lines 57-63, col. 24, lines 51-60, col. 26, lines 36-42, col. 31, lines 43-49, Figs. 9 and 19)
Fig. 19 illustrates a split screen display screen 428 with multiple windows, such as window 194, which displays a patient’s vital signs (patient related treatment parameters) and window 198 which displays the intake table 430, which lists information related to fluids being infused, pumped or delivered to the patient (clinic related CIS parameters).  If the user selects button 236, then the user can customize the appearance of the display by changing the types of data in the different windows, changing the formatting of the data and changing the arrangement of the windows.  This would include window 194, which displays vital signs and window 198, which displays the intake table 430 “… after dividing the display region of the screen into the at least two sub-regions… Display at least one icon of the at least one application (that is, at least one application icon).  In response to receiving a selection instruction against an icon of a target application, an interface of the target application is displayed in a second sub-region of the at least two sub-regions… For example, when the user needs to simultaneously view the interface of the instant messaging application and an interface of an online shopping application, the user can first launch the interface of the instant messaging application and then click the online shopping application icon of the at least one application icon displayed, such that the interface of the online shopping application can be displayed.… when the terminal receives a split-screen switch instruction, the positions of the first sub-region and the second sub-region may be exchanged… In one example, when the terminal is in the split-screen display mode, a split-screen switch button is displayed on the display region of the screen.  Upon receiving a split-screen switch instruction on the split-screen switch button, the positions of the first sub-region and the second sub-region are exchanged.”; Li, [0073], [0081], [0086], [0087])
Li teaches a first application being displayed in a first sub-region and a second application being displayed in a second sub-region.  When the split-screen switch instruction is received, the applications exchange places, such that the first application is now displayed in the second sub-region and the second application is displayed in the first sub-region.  Li can be combined with Boone such that, for example, window 198 of Boone (Fig. 19), which includes the Pump/Fluids screen 198 (clinic-related CIS parameter) is displayed in the first sub-region of Li (Fig. 3) and window 194 of Boone (Fig. 19), which includes vital signs (patient-related treatment parameter) is displayed in the second-sub-region of Li (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Boone by adding the feature of the exactly one display switchable between at least two pre-set display configurations comprising: (1) a treatment configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the first display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the second display panel and (2) a CIS configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the second display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the first display panel, in order to display different applications in different regions of a display screen, as taught by Li. ([0027])  
Boone and Li teach the display of the quantity of clinic-related CIS parameters in at least one of the first display panel or in the second display panel being carried out by a first process which is independent of a second process for displaying the quantity of patient-related treatment parameters. (“Computer 48’ has a display screen 118 on which the patient point-of-care data is displayed in various combinations depending upon commands received by computer 48’ from a user… Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive end expiratory pressure (PEEP)… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 18, lines 50-53, col. 23, lines 57-63, col. 31, lines 43-49, Fig. 19) 
Boone teaches using a button to display patient medical information in a window of a display device.  For example, button 320 is used to display Pumps/Fluids screen 428 (clinic-related CIS parameter) in window 198 (Fig. 19) and vital signs are displayed window 194 of the display.  Boone is silent, however, Li teaches that the applications displayed in different sub-regions of the display device are carried out by different processes. (“… after dividing the display region of the screen into the at least two sub-regions… Display at least one icon of the at least one application (that is, at least one application icon).  In response to receiving a selection instruction against an icon of a target application, an interface of the target application is displayed in a second sub-region of the at least two sub-regions… For example, when the user needs to simultaneously view the interface of the instant messaging application and an interface of an online shopping application, the user can first launch the interface of the instant messaging application and then click the online shopping application icon of the at least one application icon displayed, such that the interface of the online shopping application can be displayed.”; Li, [0073], [0081], Figs. 3 and 7)
Once the display screen has been divided, a first icon is pressed to display a first application in the first sub-region of the display.  Then, a second icon is pressed to display a second application in the second sub-region of the display.  Li can be combined with Boone such that the icons of Li are the buttons of Boone.  For example, the button 320 of Boone is used to launch the Pump/Fluids screen 428 in window 198 (Fig. 19), which includes an intake table 430 and an output table 430 (clinic related CIS parameters).  And one icon of Li is used to launch an instant messaging application in one sub-region of the display and a second icon of Li used to launch a shopping application in a second sub-region of the display.  Li can also be combined with Boone such that the windows of Boone, such as window 198, which includes the Pump/Fluids screen, are the sub-regions which include the applications of Li.  Thus, if each window of Boone displays a different application, then each application displayed on the display screen of Boone is considered to be carried out by a different process.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Boone by adding the feature of the display of the quantity of clinic-related CIS parameters in at least one of the first display panel or in the second display panel being carried out by a first process which is independent of a second 
Re: claim 3, Boone and Li teach 
3. (Previously Presented) The display device according to claim 1, wherein in the treatment configuration, the quantity of clinic-related CIS parameters is represented in the second display panel in a sub-frame mode in which a size ratio to an area of the second display panel is automatically adapted such that a side-length ratio thereof remains unchanged irrespective of a representation thereof in the first display panel or the second display panel. (“Upon detecting simultaneously at each of the two curved-surface side edges a sliding signal in the present direction, an area ratio of each of the at least two sub-regions to the display region of the screen may be adjusted according to the sliding signal… the area ratio of the first sub-region to the display region of the screen is decreased or increased according to the sliding signal… the terminal is in the split-screen display mode, the first sub-region is displayed on the upper half of the display region of the screen, and the second sub-region is displayed on the lower half of the display screen… when the terminal detects simultaneously at each of the two curved-surface side edges the sliding signal in an upward direction and the sliding signal is applied on the first sub-region, the area ratio of the first sub-region to the display region of the screen is reduced according to the sliding signal, and accordingly, the area ratio of the second sub-region to the display region of the screen is increased. ”; Li, [0083], [0084], [0085], Fig. 8)
Fig. 8 illustrate that, in the split-screen display mode (sub-frame mode), the area ratio 
(“Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive and expiratory pressure (PEEP)… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 23, lines 57-63, col. 31, lines 43-49, Fig. 19)
Fig. 19 illustrates a display of a patient care device (medical treatment apparatus) that displays, for example, patient vital sign data (a quantity of patient-related treatment parameters) in window 194 and Pumps/Fluids screen for fluids being delivered to the patient (a quantity of clinic-related CIS parameters) in window 198.  Li can be combined with Boone such that window 198 (displaying the clinic-related CIS parameters) of 
Re: claim 4, Boone teaches 
4. (Previously Presented) The display devic according to claim 3, wherein in the treatment configuration, the quantity of clinic-related CIS parameters is represented in the second display panel in the sub-frame mode only during a processing/saving/updating process of the quantity of clinic-related CIS parameters. (“Window 198 of screen 480 has a medications table 482 that has a drug column 484, a supplied column 486, a dos/kg column 488, a dose (mg) column 490, and a dose (ml) column 492.  The names of the drugs prescribed to the patient are listed in column 484… Table 482 includes a change weight icon 494, an edit needs icon 496, a get info icon 498, and a details icon 500 as shown in Fig. 23.  If the user selects icon 494, the user is able to change the weight of the patient which, in turn, causes the computer 48’ to automatically adjust the dose numbers appearing in columns 490 and 492 based on the new weight.  If a user selects icon 496, the user is able to add a drug to table 482 or delete a drug from table 482.”; Boone, col. 33, lines 43-50, col. 33, line 63-col. 34, line 3, Fig. 23)
Fig 23 illustrates the medications screen 480 (clinic-related CIS parameter) in window 198 of the display.  When the user updates the weight of the patient, the computer automatically adjusts the dose numbers appearing in columns 490 and 492 (processing/saving/updating process of the quantity of clinic-related CIS parameters).  Thus, in the split-screen display mode (sub-frame mode), the user can update information in a window of the display, and the quantity of clinic-related CIS parameters are represented in window 198 (second display panel).  
Re: claim 5, Boone teaches 
5. (Previously Presented) The display device according to claim 1, wherein at least one button is provided both in the treatment configuration and in the CIS configuration in the second display panel, the at least one button serving as an input unit. (“If a user selects button 236, then the user has the option of changing the types of data, the formatting of the data, and the arrangement of the windows containing the data that appears on the screen that the user is currently viewing.  For example if the user selects button 236 while viewing Default screen 186, then the user is able to change the information that appears on screen 186 in the desired manner.  Thus it is within the scope of this disclosure to customize the data appearing on each of the screens described herein”; Boone, col. 24, lines 51-60)
Content button 236 can be used to change any of the information that appears on the display.  This includes window 194 displaying vital signs (patient-related treatment .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Li as applied to claim 1 above, and further in view of Gadodia U.S. Pub. No. 2009/0099871.  
Re: claim 2, Boone is silent, however, Gadodia teaches 
2. (Previously Presented) The display device according to claim 1, wherein the first display panel is prioritized on the display area with respect to the second display panel and is manually displaceable by automatically displacing or splitting the second display panel. (“… the system of the present invention allows access and displays of these data or information items that are logically related in a healthcare process through two split screens 300 and 310 as shown in Fig. 2… As shown in Fig. 4, multiple screens of the present invention and, in particular the First Screen 300 and the Second Screen 310 can be displayed in an overlapped display… Such overlapped screens can be switched around by clicking on the screen with a mouse or other pointing device or hitting a defined key stroke such as ALT-Tab.  By displaying the multiple screens in an overlapped fashion, the user can switch the screens in and out without having to exit any one of the screens.”; Gadodia, [0040], [0051], Fig. 4)
Fig. 4 illustrates the two split screens 300, 310 of the display presented in an overlapped manner.  The screens can be switched/moved around as far as which one is   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Li as applied to claim 1 above, and further in view of Kubota U.S. Pub. No. 2005/0093886.  
Re: claim 6, Boone is silent, however, Kubota teaches 
6 (Previously Presented) The display device according to claim 1, wherein the display of the display device has a total side-length ratio of 16:9 for representing the first display panel and the second display panel. (“… the display screen is divided into a plurality of display areas without any gaps in a predetermined aspect ratio according to the screen aspect ratio of the synthesized image display device 19, and the cutout size is determined in a state of maintaining the aspect ratio of the respective divided sizes… when the screen aspect ratio is 16:9, the image is divided in a predetermined aspect ratio, the minimum unit is made to be 4:2.25 for instance, and the respective cutout images are determined thereby… Fig. 3 is a diagram showing the case where cutout image A=9:9, where cutout image B=8:4.5, and where cutout image C=8:4.5;…”; Kubota, [0045], [0047], Fig.3)
The display screen is divided into plural areas, according to a screen aspect ratio of 16:9 (side-length ratio of 16:9 for representing a first display panel and a second display panel), of the synthesized image display device.  Fig. 3 illustrates a divided display device, with an aspect ratio of 16:9.  Kubota can be combined with Boone and Li such that divided display with an aspect ratio of 16:9 of Kubota is the split screen medical display of Boone.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Boone by adding the feature of the display of the display device has a total side-length ratio of 16:9 for representing the first display panel and the second display panel, in order to determine the size of each image such that a single synthesized image without any gaps can be obtained when arranging the respective images upon synthesizing and displaying a plurality of cutout images in accordance with the aspect ratio, as taught by Kubota. ([0045])
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Li and Kubota as applied to claim 6 above, and further in view of Kook KR 2010-0008684A.  
Re: claim 7, Boone, Li and Kook teach 
7. (Previously Presented) The display device according to claim 6, wherein a height resolution of the exactly one display is identical to a height resolution of the first display panel both in the treatment configuration and in the CIS configuration. (“The method of dividing the screen is not particularly limited but may be performed by PBP (Picture By Picture) or POP (Picture-Out-of–Picture) function… The user terminal may be a terminal capable of interfacing with a PC, and a PBP (Picture By Picture), and Picture-Out-of-Picture POP).  Contents such as various advertisements can be output through the separated screen… The size of the TV area (upper end) and the bar advertisement image area (lower end) may satisfy the following criteria by default when the content of the TV broadcast area, advertisement, or display are of the information data is displayed separately… HD: TV area (1024 * 768 pixels), advertisement image area (342 * 768 pixels).”; Kook, p. 7, last para, p. 12, 1st para, p. 18, top para, 3rd para, Fig. 6)
The height resolution of the display is 768 pixels.  Fig. 6 illustrates that the height resolution is the same for both portions of the divided display screen.  Boone teaches (“Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive end expiratory pressure (PEEP)… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 23, lines 57-63, col. 31, lines 43-49, Figs. 9, 19).  Fig. 19 illustrates a display of a patient care device (medical treatment apparatus) that displays, for example, patient vital sign data (a quantity of patient-related treatment parameters) in window 194 and a “… after dividing the display region of the screen into the at least two sub-regions… Display at least one icon of the at least one application (that is, at least one application icon).  In response to receiving a selection instruction against an icon of a target application, an interface of the target application is displayed in a second sub-region of the at least two sub-regions… For example, when the user needs to simultaneously view the interface of the instant messaging application and an interface of an online shopping application, the user can first launch the interface of the instant messaging application and then click the online shopping application icon of the at least one application icon displayed, such that the interface of the online shopping application can be displayed.”; Li, [0073], [0081], [0086], [0087]).  Li teaches a first application being displayed in a first sub-region and a second application being displayed in a second sub-region.  Kook can be combined with Boone and Li such that the display of Kook is the medical display of Boone and the subregions of Li are the divided portions of the display screen of Kook.  Kook can also be combined with Boone such that the vital signs window of Boone (treatment configuration) is displayed on one portion of the divided display screen of Kook and the pumps/fluids screen 428 of Boone (CIS configuration) is displayed on the other portion of the divided display of Kook  Regardless of whether the vital signs of Boone are displayed on the first or second portion of the divided display screen of Kook, the height resolution of the whole display and both portions of the display is 768 pixels.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Boone by adding the feature of a height resolution of the exactly st para)
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Li as applied to claim 1 above, and further in view of Kook.  
Re: claim 8, Boone is silent, however Kook teaches  
8. (Previously Presented) The display device according to claim 1, wherein the first display panel is configured to have 1024x768 pixels and the second display panel is configured to have 768x342 pixels. (“The method of dividing the screen is not particularly limited but may be performed by PBP (Picture By Picture) or POP (Picture-Out-of–Picture) function… The user terminal may be a terminal capable of interfacing with a PC, and a PBP (Picture By Picture), and Picture-Out-of-Picture POP).  Contents such as various advertisements can be output through the separated screen… The size of the TV area (upper end) and the bar advertisement image area (lower end) may satisfy the following criteria by default when the content of the TV broadcast area, advertisement, or display are of the information data is displayed separately… HD: TV area (1024 * 768 pixels), advertisement image area (342 * 768 pixels).”; Kook, p. 7, last para, p. 12, 1st para, p. 18, top para, 3rd para, Fig. 6)
Fig. 5 illustrates the divided display screen, where the first display panel has 1024x768 pixels and the second display panel has 342x768 pixels.  Kook can be combined with Boone and Li such that the display of Kook is the medical display of Boone and the subregions of Li are the divided portions of the display screen of Kook.  Therefore, it st para)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Li as applied to claim 1 above, and further in view of Crnkovich et al. U.S. Pub. No. 2003/0018395.  
Re: claim 10, Boone, Li and Crnkovich teach  
10. (Previously Presented) A dialysis machine comprising a display devic according to claim 1. (“Fig. 1 shows a representation of a front control panel of a hemodialysis machine that incorporates the method and system for controlling multiple functions of a medical device with a single button of the present invention… Treatment Display Section 104 is located in the middle of Front control panel 100 and has a Graphics Display 110 that is overlain with Touch Screen 118. Graphics Display 110 can display a variety of treatment screens through which the operator can use to set treatment parameters and monitor the treatment.”; Crnkovich, [0006], [0008], [0013], Fig. 1, 2)
Figs. 1-2 illustrate the front control panel of a hemodialysis machine (dialysis machine comprising a display device).  Boone teaches (“Beneath window 192 is a vital signs data window 194 that displays vital signs data such as fraction of inspirated oxygen (FIO2), respiration rate (RR), peak inspiratory pressure (PIP), continuous positive airway pressure (CPAP), inspiratory/expiratory ratio (I:E:), and positive end expiratory pressure (PEEP)… If the user selects button 320 in window 232, a Pumps/Fluids screen 428 appears on display screen 118 of computer 48’ as shown, for example, in Fig. 19.  Window 198 of screen 428 has an intake table 430 and an output table 432.  Intake table 430 lists various types of information relating to the fluids being infused, pumped, or otherwise delivered to the patient.”; Boone, col. 23, lines 57-63, col. 31, lines 43-49, Figs. 9, 19).  Fig. 19 illustrates a display of a patient care device (medical treatment apparatus) that displays, for example, patient vital sign data (a quantity of patient-related treatment parameters) in window 194 and a Pumps/Fluids screen 428 for fluids being delivered to the patient (a quantity of clinic-related CIS parameters) in window 198.  Li teaches (“… after dividing the display region of the screen into the at least two sub-regions… Display at least one icon of the at least one application (that is, at least one application icon).  In response to receiving a selection instruction against an icon of a target application, an interface of the target application is displayed in a second sub-region of the at least two sub-regions… For example, when the user needs to simultaneously view the interface of the instant messaging application and an interface of an online shopping application, the user can first launch the interface of the instant messaging application and then click the online shopping application icon of the at least one application icon displayed, such that the interface of the online shopping application can be displayed.”; Li, [0073], [0081], [0086], [0087]).  Li teaches a first application being displayed in a first sub-region and a second application being displayed in a second sub-region.  Crnkovich can be combined with Boone and Li such that the control panel of Crnkovich is the divided display of Boone and Li, such that that window 198 (displaying the clinic-related CIS parameters) of Boone is displayed in the one of the   
  
Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 1/02/2022, with respect to Claim Interpretation under 35 U.S.C. § 112(f) for claim 1 have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. § 112(f) of the previous Office Action has been withdrawn. 
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 1:  
“Boone describes a point-of-care data management system where data associated with a plurality of patients may be viewable simultaneously on a computer display screen… However, contrary to Examiner’s allegations… “ Boone and Li do not describe or suggest that the display includes two different display modes where one set of data is presented by independent display processes to a larger prioritized display panel relative to the other data in accordance with the mode.
Examiner disagrees.  Li and Boone teach this limitation.  Boone teaches, for example in .  
  Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. Applicant argues:  
“… the combined teachings of Boone and Li would appear to suggest that users may swap data amongst windows of different sizes in a split-screen format.  Applicant submits that Boone and Li together do not further teach or suggest a display that is switchable between “at least two pre-set display configurations comprising:, (1) a treatment configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the first display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the second display panel, and (2) a CIS configuration in which the quantity of patient-related treatment parameters is displayed exclusively in the second display panel and the quantity of clinic-related CIS parameters is displayed exclusively in the first display panel,” where the display of the quantity of clinic-related CIS parameters in at least one of the first display panel or in the second display panel is “carried out by a first process which is independent of a second process for displaying the quantity of patient-related treatment parameters.”  On the contrary, Boon and Li say nothing of “treatment configuration” or “CIS configuration” display modes 
Examiner disagrees.  The combination of Boone and Li teach this limitation.  Please see the response immediately above.  Also, the cited references do use the terms “treatment configuration” or “CIS configuration”, but the combination of references teaches these display modes.  For example, window 198 of Boone (Fig. 19), which includes the Pump/Fluids screen 198 (clinic-related CIS parameter (CIS configuration)) is displayed in the first sub-region of Li (Fig. 3) and window 194 of Boone (Fig. 19), which includes vital signs (patient-related treatment parameter (treatment configuration)) is displayed in the second-sub-region of Li (Fig. 3).  The windows can be configured such that depending on the mode, one window can be larger than the other, and the windows can switch places.  Please see the rejection for claim 1.  Claims 1 and claims 3-5 have been rejected. Please see the corresponding rejections.  
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. Applicant argues:  
The references cited for claims 2, 6, 7, 8 and 10 provide “no description of different configuration s switchable based on the display mode as opposed to 
Examiner disagrees.  Claim 1 and claims 2, 6-8 and 10 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 





/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612